IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


DEUTSCHE BANK NATIONAL TRUST                : No. 699 EAL 2015
COMPANY, AS TRUSTEE FOR THE                 :
REGISTERED HOLDERS OF                       :
AMERIQUEST MORTGAGE                         : Petition for Allowance of Appeal from
SECURITIES, INC., ASSET-BACKED              : the Order of the Superior Court
PASS THROUGH CERTIFICATES,                  :
SERIES 2005-R2,                             :
                                            :
                   Respondent               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
MICHAEL S. GARDNER,                         :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Wecht did not participate in the consideration or decision of this matter.